Citation Nr: 1001042	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
injury.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2008 and September 2008 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that in his October 2008 Notice of 
Disagreement to the RO's denial of his service connection 
claims for tinnitus and right ear hearing loss the Veteran 
requested a grant above 0 percent, apparently for the initial 
noncompensable disability rating awarded for the grant of 
service connection for left ear hearing loss.  This increased 
rating claim is referred to the RO for adjudication.


FINDINGS OF FACT

1.  The evidence does not demonstrate that any currently 
diagnosed right ear hearing loss is related to the Veteran's 
period of active service. 

2.  The evidence does not demonstrate that any currently 
diagnosed tinnitus is related to the Veteran's period of 
active service. 

3.  The evidence does not demonstrate that a right knee 
injury is related to the Veteran's period of active service. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  A right knee injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2007 and July 2008.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

The Court in Dingess/Hartman has found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in the 
December 2007 and July 2008 correspondence. 

In regard to the Veteran's claim for service connection for 
right knee injury, a VA examination was not conducted, though 
the Board notes that the Veteran's right knee was examined in 
a VA clinic in July 2007.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is not needed because the 
Veteran's service treatment records are entirely negative for 
any indication of any right knee disorder.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected 
that he suffered an event, injury, or disease in service that 
may be associated with his symptoms).  Moreover, there is no 
question that the Veteran underwent a right knee arthroscopy 
in 2003, but for reasons that will be more fully discussed on 
the merits of the right knee claim, there is no indication in 
the record of a causal connection between this condition and 
the Veteran's period of service or any incident therein.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting 
that the Board has no obligation to obtain a medical opinion 
when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide this claim.  
38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).

The notice requirements pertinent to the issues on appeal 
have been met.  The duty to assist also has been fulfilled as 
relevant VA and private medical records have been requested 
or obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination of the 
issues on appeal.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with these claims would not cause any prejudice to the 
appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 
40 decibels or greater; or the thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.



Right Ear Hearing Loss and Tinnitus

The Veteran seeks service connection for right ear hearing 
loss and tinnitus.  (In one of the rating decisions now on 
appeal the Veteran was awarded service connection for left 
ear hearing loss.)  In his written submissions, the Veteran 
contends that he was exposed to noise in service as a 
helicopter mechanic.  He stated that only simple cotton was 
supplied as hearing protection during basic training, which 
offered no protection while firing rifles.  He claimed that 
no hearing protection was issued or required while he was 
stationed at Fort Rucker, Alabama, from 1958 to 1959; while 
he was stationed in Libya for 18 months from 1959 to 1960; 
and while he was stationed at an airfield in Vietnam from 
1965 to 1966.  He cannot recall if he was issued hearing 
protection while stationed at a missile battalion at a 
Cleveland airport in Ohio from 1961 to 1962.  He said that he 
was issued and consistently used hearing protection when he 
worked on aircraft while stationed at an airfield in Germany 
from 1962 to 1965.  

Service treatment records do not show any hearing complaints 
or abnormalities involving the right ear, though a September 
1964 record indicated the Veteran complained of a sensation 
of decreased hearing and pain in his left ear.  His April 
1958 enlistment examination did not include an audiogram, but 
it did include a notation of the whispered voice test (15/15) 
which showed normal hearing.  

Audiogram findings for the right ear in his July 1959 service 
examination, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
-5(5)
5(15)
--
5(10)

(The figures in parentheses are based on International 
Standards Organization [ISO] Standards to facilitate data 
comparison.  Prior to November 1967, audiometric results were 
reported in American Standards Association [ASA] Standards in 
service medical records.)

Audiogram findings for the right ear in his March 1961 
service examination, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
5(15)
--
10(15)

Audiogram findings for the right ear in his March 1964 
service examination, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
-5(5)
0(10)
10(20)
20(25)

Audiogram findings for the right ear in his June 1964 service 
examination, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
-5(5)
0(10)
--
10(15)

Audiogram findings for the right ear in the Veteran's 
September 1964 visit to the dispensary, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
0(10)
5(15)
15(20)

Audiogram findings for the right ear in the Veteran's June 
1966 discharge examination, in pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
10(20)
--
15(20)

Contemporaneous reports of medical history attached to these 
service examinations showed that the Veteran checked the 
"no" box in response to the question whether he ever had 
ear, nose or throat trouble.  

Post-service, the Veteran reported in a June 2008 visit to a 
VA clinic that his hearing loss had gotten worse over the 
past several months and that he wanted to be checked to see 
if he needed hearing aids.  He described his hearing loss as 
bilateral.  

He was seen in the VA audiology clinic in July 2008 where he 
reported bilateral hearing loss with a gradual onset perhaps 
40 to 50 years ago, perhaps while in service when he was 
chronically exposed to high levels of noise.  He said that 
the hearing loss was now progressive, especially over the 
past year.  It also was noted that he was positive for 
occupational noise exposure, but no details of this post-
service occupational noise exposure were given.  Audiometrics 
demonstrated bilateral sensorineural hearing loss with the 
loss in the right ear described as of a mild degree in the 
mid-frequencies, becoming moderate to severe in the high 
frequencies.  While no audiogram findings were reported in 
the July 2008 medical record, these findings were reported 
below in the report of the Veteran's August 2008 VA 
examination.  He also noted an intermittent, bilateral 
tinnitus, long-standing and worse in the left ear.  The 
Veteran said that he could typically ignore the tinnitus 
during his daily activities and it did not interfere with his 
sleep.  

The Veteran underwent a VA examination in August 2008.  The 
Veteran complained of difficulty hearing over the phone, 
hearing the TV, and hearing with noise in the background.  He 
often asked others to repeat what was said.  He reported 
military and minimal occupational noise exposure at a factory 
where he worked as an engineer.  He denied a history of ear 
disease, head or ear trauma.  Audiogram findings for the 
right ear, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
65
65

Speech recognition scores on the Maryland CNC Word List were 
96 percent in the Veteran's right ear and 88 percent in the 
left ear.  

The Veteran reported the onset of tinnitus as within the past 
10 to 20 years, or 1988 to 1998 and more than 20 years after 
he left service.  The Veteran said that his tinnitus was 
periodic and occurred once or twice a month and lasted until 
he fell asleep or was distracted.  Occasionally, the tinnitus 
kept him awake.  

The VA audiologist diagnosed normal hearing sensitivity 
through 1,000 Hz sloping to a mild to severe sensorineural 
hearing loss in the right ear as well as bilateral periodic 
tinnitus.  She opined that it was unlikely that hearing loss 
in the right ear was caused by or was the result of military 
noise exposure because service treatment records showed 
normal right ear hearing soon after induction and at 
discharge though the same was not true for the left ear.  She 
also opined that the Veteran's tinnitus was less likely as 
not caused by or was the result of military noise exposure 
because the Veteran told her that his tinnitus began between 
1988 and 1998, at least 20 years after service.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for service connection for right ear 
hearing loss and for tinnitus, as it is not shown that he has 
a current right ear hearing loss disability or a tinnitus 
disability that is etiologically related to his period of 
active military service.  The Veteran's service treatment 
records are silent as to any right ear hearing loss or 
tinnitus disorder while in service, and his service 
examination results revealed audiogram findings which cannot 
be characterized as establishing a right ear hearing loss 
disability under the provisions of 38 C.F.R. § 3.385.

Subsequent to service, there is no competent medical evidence 
of a current disability until a July 2008 VA audiological 
consultation revealed a tinnitus disability and the audiogram 
showed a right ear hearing loss disability within the meaning 
of 38 C.F.R. § 3.385.  However, these medical findings were 
42 years following separation from service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Moreover, the Veteran has not provided any competent medical 
evidence to demonstrate that any current right ear hearing 
loss and any current tinnitus disorder were caused by or were 
a result of his period of service.  Further, the Board notes 
that the August 2008 VA examiner's opinion is persuasive that 
the Veteran's right ear hearing loss and tinnitus are not 
related to active duty because the examiner had the benefit 
of reviewing the entire claims file and interviewing and 
examining the Veteran.  Without medical evidence of a nexus 
between a claimed disease or injury incurred in service and 
the present disease or injury, service connection cannot be 
granted.  Hickson, 12 Vet. App. at 253.

The Board recognizes the Veteran's contentions that his 
exposure to noise while in service, especially when he lacked 
hearing protection, contributed to his right ear hearing loss 
and to his tinnitus.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of right ear hearing loss and tinnitus, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of a right ear hearing loss 
disability or a tinnitus disability), the lack of post-
service treatment records until 2008 (which could show 
complaints, symptoms, findings or diagnoses associated with 
either right ear hearing loss or tinnitus), the medical 
opinion of the August 2008 VA examiner, and the lack of 
competent medical evidence linking right ear hearing loss and 
tinnitus to the Veteran's service taken together outweigh the 
Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
the only competent medical opinion addressing a relationship 
between service and these current disabilities is against the 
claims.  While the Board is sympathetic to the Veteran's 
claims, and he is certainly competent to describe that which 
he experienced in service, any contentions by the Veteran 
that he has a current right ear hearing loss disability and a 
current tinnitus disability that are related to noise 
exposure experienced during active service are deemed not 
persuasive in view of the VA examiner's medical opinion.  In 
this case there is no indication that the Veteran possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In view of the in-service findings of normal hearing, and the 
lengthy period following service without a showing of a 
tinnitus disability or a right ear hearing loss disability 
under the provisions of 38 C.F.R. § 3.385, there is no 
evidence of continuity of symptomatology, and this weighs 
against the Veteran's claims as well.  

The evidence of record also does not show that the Veteran 
was diagnosed with a right ear hearing loss disability within 
one year following his separation from service; as such, 
service connection for right ear hearing loss on a 
presumptive basis also is not warranted.  See 38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For all the foregoing reasons, the claims for service 
connection for right ear hearing loss and for tinnitus must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Right Knee

The Veteran contends in his written submissions that he twice 
injured his right knee when he served in Germany in 1964 and 
that he was treated for such at the U.S. Army hospital in 
Munich, Germany.  He wrote that during a Sunday in early 1964 
he was snow skiing when his right knee twisted, made a very 
loud pop like a rifle shot, and swelled.  He was put on 
crutches and leg rest.  In the second incident, he was 
working on a helicopter several weeks later when his right 
foot slipped on the ice and his right knee was twisted and 
re-injured almost as severely as the initial injury.  

Service treatment records show no complaints of, or treatment 
for, an injury to the right knee.  Service examinations dated 
in March 1964 and June 1964, and the June 1966 discharge 
examination, show no abnormalities of the right knee or lower 
extremities.  Contemporaneous reports of medical history in 
March 1964 and June 1966 reveal that the Veteran checked the 
"no" boxes in response to questions whether he ever had 
swollen or painful joints or bone, joint, or other 
deformities.  

Post-service, a private medical record reveals that the 
Veteran was seen by a Dr. F.G. in November 1988 for right 
knee pain.  In August 1991, fluid was drained from his right 
knee.  He claims he was also seen by a Dr. J.K. for right 
knee pain in August 1992, but this private medical record 
appears to refer to possible arthritis in the left knee and 
right wrist and a complaint of leg cramps in the morning.  

An October 2003 private magnetic resonance imaging (MRI) scan 
of the right knee revealed joint effusion and a torn 
posterior horn medial meniscus.  

Private treatment records of Dr. G.C. of Franklin Orthopedics 
and Sports Medicine reveal that the Veteran was seen in 
October 2003 for long-standing right knee pain that began in 
1963 with a skiing incident that caused a twisting injury to 
the knee.  It was noted during a follow-up visit that month 
that the Veteran's right knee pain had gotten progressively 
worse over the last six months.  

In December 2003, the Veteran had an arthroscopy of the right 
knee with partial medial meniscectomy, debridement of 
chondral lesions, and removal of plica.  When seen post-
surgery, his wounds were noted as well healed.  

VA medical records dated in April 2004 and September 2004 
noted that the Veteran had a past history of right knee 
pain-that while serving in Germany in 1963 he slipped on the 
ice and twisted his knee and since that time had trouble with 
the knee.  These records also noted that the Veteran's 
private physician had told him that in about five years or so 
he might need knee replacement surgery.  

The Veteran was seen at a VA orthopedic clinic in July 2007 
for an evaluation of his right knee discomfort.  The Veteran 
complained that his discomfort dated back to 1964 in service 
when he twisted his knee, and that surgery several years 
before had helped to a certain extent.  Walking was not 
limited, but did cause discomfort.  On examination, a mild 
patella femoral crepitance causing some discomfort was noted.  
There was no evidence of scarring, pigmentation, erythema or 
knee effusion on the right lower extremity.  No deformity was 
noted and movement was painless and full.  The right knee 
also received a cortisone injection.  An X-ray film of the 
right knee showed minimal hypertrophic spurring with the 
joint spaces fairly well maintained.  It was noted that the 
findings suggested minimal effusion.  

On his August 2007 VA Agent Orange examination, the Veteran 
reported right knee pain on his medical problem list.  

Based upon the evidence of record, the Board finds that a 
right knee injury, currently status post right knee 
arthroscopy, was not incurred as a result of any established 
event, injury, or disease during active service.  As noted 
above, service treatment records do not indicate any 
treatment for the Veteran's right knee while in service and 
his discharge examination failed to note any abnormality with 
the right knee or the lower extremities. 

Based upon the current medical evidence of record, the Board 
assumes that the Veteran has a current right knee disability, 
status post right knee arthroscopy.  However, he underwent 
this arthroscopy in 2003, or 37 years after the Veteran's 
discharge from service.  The Board points out that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that weights against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no evidence that any current right knee 
disability is related to service.  Generally, in order to 
prevail on the issue of service connection on the merits, 
there must be medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson, 12 Vet. App. at 253.  The Veteran has 
presented no such competent medical evidence.  Though a 
private medical record dated in October 2003, and VA medical 
records dated in April 2004, September 2004, and July 2007, 
refer to the Veteran twisting his knee in service in 1963 or 
1964, these references are based on the Veteran's narrative 
history and not on any independent evaluation of a medical 
relationship between an inservice injury and a current 
disability.  See, e.g.,  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence).  None of the evidence of record contains a 
statement given by a medical examiner which provides a 
persuasive nexus between the Veteran's current right knee 
disorder and his period of military service.  

The Board finds that the Veteran is competent to present lay 
evidence that he twice twisted his right knee while in 
service in Germany in 1964 because this is a type of disorder 
capable of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not 
competent to provide testimony regarding nexus); see also 
Barr, 21 Vet. App. at 307-09 (holding that medical evidence 
is not always required to establish the elements of in-
service incurrence and nexus).  However, there is no evidence 
in the record which corroborates such an injury and his 
discharge examination indicates he had no disabling right 
knee condition when separated from active duty.  Moreover, 
during service examinations in March 1964 and June 1966 the 
Veteran completed contemporaneous reports of medical history 
in which he checked the "no" boxes in response to questions 
whether he ever had swollen or painful joints or bone, joint, 
or other deformities.  Therefore, the Board finds that the 
Veteran's lay evidence of an injury to his right knee while 
in service is simply not credibile.

The Board has considered the assertions that the Veteran and 
his representative have advanced on appeal.  However, the 
Veteran and his representative cannot establish a service 
connection claim on the basis of their assertions alone under 
the circumstances of this case.  While the Board does not 
doubt the sincerity of the Veteran's belief that symptoms 
associated with his right knee continued from discharge up to 
the present day, and that his claimed right knee disorder is 
associated with military service, this claim turns on medical 
matters--the relationship between a current disability and 
service.  Questions of medical diagnosis and causation are 
generally within the province of medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay 
person without the appropriate medical training or expertise, 
the Veteran and his representative simply are not competent 
to render a probative (i.e., persuasive) opinion on such a 
medical matter as it is presented in this case.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the assertions of the Veteran and his 
representative in this matter simply do not constitute 
persuasive evidence in support of the Veteran's claim.

Moreover, presumptive service connection is not warranted on 
this issue because there is no evidence in the record that 
minimal hypertrophic spurring in the right knee developed 
within one year of the Veteran's separation from active duty 
in 1966.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, service 
connection for a right knee injury on either a direct or 
presumptive basis is not available in this case.

For the foregoing reasons, the claim for service connection 
for a right knee injury must be denied.  In arriving at the 
decision to deny this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against this claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right knee injury is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


